                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

SHAMIMA YASMIN,

       Plaintiff,

v.                                                               Case No: 8:19-cv-1158-T-36AAS

TRIPLE T II, INC.,

      Defendant.
___________________________________/

                                            ORDER

       This matter comes before the Court upon Plaintiff’s Motion for Entry of Default Final

Judgment and Incorporated Memorandum of Law in Support (Doc. 11). Defendant did not

respond and the time to do so has elapsed. In the motion, Plaintiff contends that she is entitled to

a default final judgment, including an award of attorneys’ fees and costs. Doc. 11. The Court,

having considered the motion and being fully advised in the premises, will grant the motion.

I.     PROCEDURAL HISTORY AND BACKGROUND FACTS

       A.      Procedural History

       On May 14, 2019, Plaintiff Shamima Yasmin (“Yasmin”) filed the Complaint and Demand

for Jury Trial (Doc. 1) against Defendant Triple T II, Inc. d/b/a Mobil (“Mobil”) that alleged one

count for violation of Florida’s constitutional minimum wage provision, Fla. Const. Art. X § 24, a

second count for violation of the minimum wage provision of the Fair Labor Standards Act, as

amended, 29 U.S.C. § 216(b) (“FLSA”), and a third count for violation of the FLSA’s overtime

pay requirements. Doc. 1 ¶¶ 25-46. Mobil’s registered agent was served with the Complaint on

June 11, 2019. Doc. 8. Mobil failed to plead or otherwise respond to the Complaint and a clerk’s

default was entered against Mobil on July 8, 2019. Doc. 10.
       B.      Facts

       On or about April 2018, through approximately August 2018, Plaintiff worked at Mobil as

a cashier/manager. Doc. 1 ¶¶ 3-4; Doc. 11-1 ¶ 5. She was paid an hourly rate of $10.00 per hour.

Doc. 1 ¶ 3. Although Plaintiff worked hours in excess of forty per work week during one or more

work weeks, she was not paid time and one-half of her regular rate of pay for those hours. Id. ¶

17. Nor was she paid at least $8.25 per hour for each hour worked. Id. ¶ 28. Plaintiff recorded

her hours by writing them down on a sheet of paper and providing that paper to her manager. Doc.

11-1 ¶ 7.

       Plaintiff worked on average fifty-four hours per week. Id. ¶ 9. Defendant paid Plaintiff in

cash, leaving her with no record of the payments. Id. ¶ 10. Nonetheless, Plaintiff recalls that she

received only four payments during her employment. Id. The first payment was for $1,140.00 in

April 2018; the second payment was for $500.00 in August 2018; the third payment was for

$300.00 in September 2018; and the fourth payment was for $300.00, also in September 2018. Id.

       II.     LEGAL STANDARD

       A default judgment may be entered when “the party against whom a judgment . . . is sought

has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise.”

Thomas v. Bank of Am., N.A., 557 Fed. Appx. 873, 875 (11th Cir. 2014) (quoting Fed. R. Civ. P.

55 (a)). Allegations in a well-pleaded complaint are established as fact on entry of a default

judgment, as long as there is a stated claim that allows for relief and jurisdiction is established.

See GMAC Commercial Mortg. Corp. v. Maitland Hotel Assocs., 218 F. Supp. 2d 1355, 1359

(M.D. Fla. 2002). A well-pleaded complaint contains more than an “unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.




                                                 2
Corp. v. Twombly, 550 U.S. 544, 555 (2007)). There must be sufficient factual matter, accepted

as true to state a claim to relief that is plausible on its face. Id. (quoting Twombly, 550 U.S. at 570).

III.    DISCUSSION

        A.      Clerk’s Default

        The Federal Rules of Civil Procedure provide that a corporation may be served in any

manner accepted in the state where the district court is located. Cohn v. Rotor Holdings, Inc., No.

2:17-cv-438-FtM-38CM, 2018 WL 3756965, at *1 (M.D. Fla. Feb. 27, 2018) (citing Fed. R. Civ.

P. 4(h)(1), 4(e)(1)). Under Florida Statute Section 48.081, process may be served on a registered

agent of the corporation or an employee of the registered agent. Id. (citing § 48.081(3)(a), Fla.

Stat.). Pursuant to both the Federal Rules of Civil Procedure and the Florida Statutes, service upon

a corporation is effective when delivered to a registered agent. Fed. R. Civ. P. 4(h)(1)(B); §

48.081(3)(a), Fla. Stat.

        Here, the verified return of service indicates that on June 11, 2019 Mobil was properly

served through its registered agent. Doc. 8; §§ 48.081(1)(a), (3)(a)-(b), 48.031, Fla. Stat. Mobil

did not respond or otherwise defend the action and Plaintiff moved for a clerk’s default against

Mobil, which was properly entered. Doc. 9; Doc. 10.

        B.      Minimum Wage and Overtime Compensation

        Plaintiff raises one claim under the Florida Constitution for violation of its minimum wage

provision, and two claims under the FLSA, for violation of its minimum wage and overtime

provisions. Doc. 1. The FLSA “requires employers who meet its preconditions to pay workers a

minimum wage and to provide overtime pay where workers exceed forty hours per week.”

Polycarpe v. E&S Landscaping Serv., Inc., 616 F.3d 1217, 1220 (11th Cir. 2010) (citing 29 U.S.C.

§ 206(a) (minimum wage) and § 207(a) (overtime pay)). The FLSA also contains a provision



                                                   3
allowing employees to recover unpaid wages from an employer who violates the Act’s provisions.

29 U.S.C. § 216(b).

       To prevail on a claim for unpaid minimum wage and overtime wage under the FLSA, a

plaintiff must show sufficient facts to demonstrate that (1) he or she was employed by the

defendant; (2) the defendant is an enterprise engaged in interstate commerce so as to qualify for

enterprise coverage, or the plaintiff qualifies for individual coverage; and (3) the defendant failed

to compensate the plaintiff for the hours worked. Sims v. UNATION, LLC, 292 F. Supp. 3d 1286,

1292 (M.D. Fla. 2018). To prevail on a minimum wage claim under Florida law, the plaintiff must

establish the same elements required by the FLSA. McMillian v. Marstech Grp., Inc., No. 8:13-

cv-1520-T-35TGW, 2013 WL 12394345, at *2 (M.D. Fla. Nov. 25, 2013).

               1.      Plaintiff was employed by Defendant

       Pursuant to the statute, an “employee” is “any individual employed by an employer.” 29

U.S.C. § 203(e)(1). The term “employer” is defined as “any person acting directly or indirectly in

the interest of an employer in relation to an employee and includes a public agency, but does not

include any labor organization (other than when acting as an employer) or anyone acting in the

capacity of officer or agent of such labor organization.” Id. § 203(d). Defendant admitted that it

employed Plaintiff as a cashier/manager from April 2018 to August 2018. Doc 1 ¶ 4. Accordingly,

the first element is met.

               2.      Defendant is an Enterprise Covered by the FLSA

       An employee must show either individual or enterprise coverage to be qualified for

overtime compensation under the FLSA. Thorne v. All Restoration Servs., Inc., 448 F.3d 1264,

1265-66 (11th Cir. 2006). Here, Plaintiff claims enterprise coverage, which exists when an

“enterprise as a whole is ‘engaged in commerce or in the production of goods for commerce.’ ”



                                                 4
Diaz v. Jaguar Rest. Grp., LLC, 649 F. Supp. 2d 1343, 1346 (S.D. Fla. 2009) (quoting 29 U.S.C.

§ 207(a)(1)). An enterprise is defined as one that:

       (A)(i) has employees engaged in commerce or in the production of goods for
       commerce, or that has employees handling, selling, or otherwise working on goods
       or materials that have been moved in or produced for commerce by any person; and

       (ii) is an enterprise whose annual gross volume of sales made or business done is
       not less than $500,000 (exclusive of excise taxes at the retail level that are
       separately stated)[.]

29 U.S.C. § 203(s)(1).

       The court cannot presume for enterprise coverage that the employer grosses over $500,000

annually. Sandoval v. Fla Paradise Lawn Maint., Inc., 303 Fed. Appx. 802, 805 (11th Cir. 2008).

However, if the complaint alleges that the gross annual revenues of the employer were over

$500,000 that is enough for a court to make the determination on a motion for default judgment.

See Sandoval, 2017 WL 693348, at *4. Here Plaintiff alleges that during her employment,

Defendant earned more than $500,000 per year in gross sales. Doc. 1 ¶ 11.

       With respect to interstate commerce, Plaintiff alleges—and Defendant admits—that

Defendant “operates a gas station” and employed “at least two employees who were engaged in

interstate commerce and/or handled good, materials, and supplies which traveled in interstate

commerce, including . . . cash registers, telephones, cleaning supplies, and other tools/ materials

used to run the business.” Id. ¶¶ 8, 12. These facts show that the Defendant is an enterprise

covered under the FLSA. Kinzer v. Stelling, No. 6:11-cv-465-Orl-28KRS, 2012 WL 1405694, at

*2-3 (M.D. Fla. Mar. 28, 2012) (denying a motion to dismiss an FLSA complaint where the

plaintiff alleged that the defendants owned and “operated a retail gas station/automotive repair

shop/convenience store and repaired automobiles and sold gasoline and other consumable items




                                                 5
that had travelled in interstate commerce” because it was reasonable to assume that the customers

traveled out of state in their vehicles).

                3.      Plaintiff was not Compensated for Hours Worked

        Plaintiff established that she was entitled to minimum wage and overtime compensation

because she was an employee employed by a covered employer. The FLSA provides that an

employer shall not employ any of his employees for a workweek longer than forty hours unless

the employee receives compensation for his employment in excess of the hours above those

specified at a rate not less than one and a half times the regular rate at which he is employed. 29

U.S.C. § 207(a)(1).

        Plaintiff now has the burden of establishing that she performed work for which she was not

properly compensated. Hammonds v. Age Management & Optimal Wellness, Inc., No. 8:16-cv-

429-T-35AEP, 2017 WL 10276703, at *3 (M.D. Fla. Feb. 6, 2017) (citing Anderson v. Mt.

Clemens Pottery Co., 328 U.S. 680, 686-87 (1946), superseded as in statute on other grounds as

stated in Integrity Staffing Solutions, Inc. v. Busk, 135 S.Ct. 513 (2014)). Damages may be

established by affidavit. Sanchez v. Grundy Pizza, Inc., No. 6:16-cv-596-Orl-31GJK, 2017 WL

693348, at *5 (M.D. Fla. Feb. 2, 2017).

        Plaintiff alleges, and Defendant admits, that Plaintiff worked overtime hours during one or

more weeks. Doc. 1¶ 16. More specifically, Plaintiff submitted a declaration stating that on

average, she worked fifty-four hours per week. Doc. 11-1 ¶ 9. Nonetheless, she was paid only

$2,240. Id. ¶ 12; Miranda v. Palms Hotels & Villas, LLC, No. 6:06-cv-1902-Orl-28KRS, 2007

WL 3232242, at *4 (M.D. Fla. Oct. 31,2007) (relying on the plaintiff’s affidavit in a default




                                                 6
judgment case because the employer’s records were not available). At the time that Plaintiff

worked for Defendant, the Florida minimum wage was $8.25 per hour. 1 Doc. 11 at 8.

       At the minimum wage rate of $8.25 per hour for the first forty hours of work for sixteen

weeks, Plaintiff should have been paid $5,280.00. Plaintiff additionally worked approximately

fourteen hours of overtime each of those sixteen weeks. Her regular rate of pay was $10.00 per

hour, making her overtime rate $15.00. Based on that rate, Plaintiff should have been compensated

an additional $3,360.00. In total, Plaintiff should have been paid $8,640.00, but was paid only

$2,240. Accordingly, she was underpaid by $6,400.

                      4.      Liquidated Damages

       The FLSA provides that “[a]ny employer who violates the provisions of section 206 or 207

. . . shall be liable to the employee or employees affected in the amount of their unpaid minimum

wages, or their unpaid overtime compensation, as the case may be, and in an additional equal

amount as liquidated damages.” 29 U.S.C. § 216(b). The Florida Minimum Wage Act contains a

similar liquidated damages provision. § 448.110(6)(c)1. (“Upon prevailing in an action brought

pursuant to this section, aggrieved persons shall recover the full amount of any unpaid back wages

unlawfully withheld plus the same amount as liquidated damages . . . .”). In FLSA claims

pertaining to unpaid minimum wage and overtime, “liquidated damages are mandatory absent a

showing of good faith . . . .”       Garcia v. Anauel Catering, Corp., No. 17-22460-Civ-

COOKE/GOODMAN, 2018 WL 1137100, at *1 (M.D. Fla. Jan. 31, 2018) (quoting Joiner v. City

of Macon, 814 F.2d 1537, 1539 (11th Cir. 2987)).




1
 The Florida minimum wage was higher than the federal minimum wage for the relevant time
period.
                                                7
       Plaintiff’s Complaint alleges, and Defendant admits, that Defendant’s acts were willful.

Doc. 1 ¶ 29. Therefore, Defendant failed to meet its burden of showing good faith. Sawicki v.

Anauel Catering Corp., No. 17-22402-CIV-ALTONAGA/Goodman, 2017 WL 7796308, at *2

(S.D. Fla. Nov. 6, 2017) (stating that by failing to answer the complaint, which alleged that the

defendant willfully violated the FLSA, the defendant failed to meet its burden of showing good

faith). Accordingly, Plaintiff is entitled to $6,400 in liquidated damages. Groeschel v. Casey Key

Fish House, Inc., No. 8:18-cv-2500-T-33AAS, 2019 WL 1093450, at *5 (M.D. Fla. Feb. 27, 2019)

(awarding an additional equal amount as liquidated damages on default judgment where the

complaint alleged the defendant acting knowingly and willfully when it failed to comply with the

FLSA).

       C.      Attorneys’ Fees

       A court must award reasonable attorneys’ fees and costs to a prevailing party under both

the FLSA and Florida law. Id.; 29 U.S.C. § 216(b); § 448.110(6)(c)1. To calculate a reasonable

award of attorney’s fees, courts multiply the reasonable hourly rate by the reasonable hours

expended. See Hensley v. Eckerhart, 461 U.S. 424, 433-34, 103 S. Ct. 1933, 76 L. Ed. 2d 40

(1983); Norman v. Housing Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). In

determining the lodestar figure, a “reasonable hourly rate” consists of “the prevailing market rate

in the relevant legal community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Norman, 836 F.2d at 1299. In this context, “market rate” means the

hourly rate charged in the local legal market by an attorney with expertise in the area of law who

is willing and able to take the case, if indeed such an attorney exists. Am. Civil Liberties Union of

Ga. v. Barnes, 168 F.3d 423, 437 (11th Cir. 1999). The fee applicant bears the burden of

establishing the requested rates are in line with the prevailing market rates by producing direct



                                                 8
evidence of rates charged in similar circumstances or opinion evidence of reasonable rates.

Norman, 836 F.2d at 1299. At a minimum, satisfactory evidence consists of more than the affidavit

of the attorney performing the work; instead, “satisfactory evidence necessarily must speak to rates

actually billed and paid in similar lawsuits.” Id.

       Plaintiff submitted her attorney’s contemporaneously-prepared time records, which reflect

10.6 hours of attorney time expended on this matter. Doc. 11-3. The time records reflect time on

such matters as review of the case, preparing a demand letter, investigation, settlement discussions,

filing the Complaint, and preparing the filings in this matter. Id. None of the charges appear

excessive, redundant, or otherwise unnecessary. The Court finds the time expended on this case

to be reasonable.

       Plaintiff seeks an hourly rate of $275 for her counsel. To support this amount, Plaintiff

submitted an affidavit by her attorney, stating that she graduated law school in 2016, at which

point she began practicing as a member in good standing of The Florida Bar. Doc. 11-2 ¶¶ 4-5.

Counsel also attested to participating in various organizations and authoring articles, both during

law school and while practicing. Id. ¶¶ ¶¶ 4, 8. She further stated that she was familiar with rates

for other lawyers of her experience and expertise, and attested that $275 was a reasonable rate for

such lawyers. Id. ¶ 9. Indeed, Plaintiff provided examples of cases where attorneys with similar

experience received an hourly rate of $300 per hour. Id. ¶ 11.

       The Court agrees that $275 is a reasonable hourly rate for Plaintiff’s counsel. Cf. Rosario

v. AAA Sec. Protection, Inc., No. 8:14-cv-391-T-36AEP, 2015 WL 427533, at *3 (M.D. Fla. Feb.

2, 2015) (collecting cases showing that $300 per hour was a reasonable rate for more experienced

attorneys). Accordingly, Plaintiff should be awarded $2,915.00 in attorneys’ fees.




                                                     9
       D.      Costs

       As the prevailing party, Plaintiff is also entitled to an award of costs. 29 U.S.C. § 216(b).

In FLSA cases, courts may award costs permitted under 28 U.S.C. § 1920. Glenn v. Gen. Motors

Corp., 841 F.2d 1567, 1575 (11th Cir. 1988) (determining that “nothing in the legislative history

associated with section 216(b)’s passage suggests that Congress intended the term ‘costs of the

action’ to differ from those costs as now enumerated in 28 U.S.C. § 1920.”). Here, Plaintiff

incurred $460.00 in recoverable costs. Doc. 11-2 ¶ 15; Doc. 11-4.

       Accordingly, it is ORDERED:

       1.      Plaintiff’s Motion for Entry of Default Final Judgment (Doc. 11) is GRANTED.

       2.      Plaintiff Shamima Yasmin is awarded damages in the amount of $6,400 in unpaid

minimum wage and overtime wage; $6,400 in liquidated damages; $2,915 in attorneys’ fees; and

$460 in costs; for a total damages award of $16,175 against Defendant Triple T II, Inc. d/b/a Mobil.

       3.      The Clerk is directed to enter judgment accordingly and close this case.

       DONE AND ORDERED in Tampa, Florida on January 27, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                10
